                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                           Civil Action No. 7:19-CV-00164-D

 KYLE KOPITKE, GREG BUSCEMI, and                       )
 WILLIAM CLARK,                                        )
                                                       )
                Plaintiffs,                            )      ORDER EXTENDING
         v.                                            )   TIME TO FILE ANSWER OR
                                                       )      OTHERWISE PLEAD
 KAREN BRINSON BELL, in her official                   )
 capacity as Executive Director of the North           )
 Carolina State Board of Elections,                    )
                                                       )
                Defendant.                             )



        THIS MATTER is before the court on Defendant's motion to extend the time to respond

to Plaintiffs' Complaint.

        For good cause shown in the motion, IT IS THEREFORE ORDERED that the time for

Defendant to respond to Plaintiffs' Complaint, is hereby extended to and includes October 1,

2019.

        This the _13_ day of   J¥~ t.t b.µ     2019.




          Case 7:19-cv-00164-D Document 23 Filed 09/19/19 Page 1 of 1
